Stephens, J.
1. Where the process was directed to the Central of Georgia Railway Company, which filed a plea in bar of the suit, but did not except to the process, a legal verdict under the pleadings may be rendered against the defendant. The suit was not subject to dismissal on motion of the defendant in the trial court; nor is a direct exception to the verdict and judgment meritorious upon the ground that the original summons in the justice’s court, upon which suit was based, was not directed to the director-general of railroads.
*238Decided June 17, 1921.
Appeal; from Carroll superior court —Judge Terrell. October 26, 1920.
J. L. Smith, Willis Smith, for plaintiff in error.
Raymond Robinson, Boykin & Boykin, contra.
2. This being a suit by a shipper against the defendant railroad company, to recover an overcharge of freight paid by the shipper to the defendant, the admission in evidence of the receipted bills delivered by the defendant to the plaintiff, showing the amount paid, was not subject to objection upon the ground that they were secondary evidence. They were properly admitted as original evidence of admissions made by the defendant.
3. The evidence demanded the inference that the plaintiff paid to the defendant company the overcharge, sued for; and the court did not err in directing a verdict for the plaintiff.

Judgment affirmed.


Jenkins, P. J., and Hill, J., concur.